Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 and 19 are objected to because of the following informalities: 
On line 3 of claim 2, “the original focus” lacks clear antecedent basis.
On line 4 of claim 2, “the aqueous environment” lacks clear antecedent basis.
On line 3 of claim 19, “the original focus (l)” lacks clear antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12, 13, 17, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Purchase et al (US 2012/0277857; hereafter referred to as PE).  Mapping from base claim 1, PE anticipates the claim language where:
The intraocular lens as claimed is the intraocular lens of PE; see the abstract and Figures 2A-3B;
The redirection element as claimed is the Fresnel prism of PE that redirects the light rays to an off-axis point; see Figure 3B and paragraphs 62-66;
The preferred retinal location as claimed is shown in Figure 3B as being off-axis;
The slope profile as claimed is best seen in Figures 1 and 10A;
The plurality of zones as claimed are best seen in Figures 1 and 10A.

    PNG
    media_image1.png
    849
    431
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    453
    596
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    565
    481
    media_image3.png
    Greyscale

Regarding claim 2, the claimed index of refraction of the IOL is met at least by the disclosure in paragraph 95 of PE.
Regarding claim 4, the Applicant is directed to see Figure 10C where the thickness of the redirection element is 0.04 mm and various other thickness are given in Table 2 as spacing X; see paragraph 83 as well.
Regarding claim 6, the Applicant is directed to see Figure 14A, paragraph 58, and paragraph 95.
Regarding claim 7, the analytical determination of axial length, angle of deflection, and radial position only infers structure to the device because this determination is based upon a method.  For this reason, the Examiner reasons that the particular parameters are met from a structural standpoint because the IOL of PE has an axial length, a deflected optical axis relative to an undeflected optical axis, and a radial position to the extent that these parameters can be given patentable weight.
Regarding claim 8, the focus on the fovea is met by what is shown in Figure 1 and Figure 2A that shows the undeviated point on the retina (at the fovea); see paragraph 64 of PE as well.
Regarding claim 9, the iterative tailoring of the slope profile to account for the redirection element thickness only infers structure to the device because this determination is based upon a method.  For this reason, the Examiner reasons that the particular parameter is met from a structural standpoint because the IOL of PE has been customized for implantation to a particular patient’s eye; see paragraphs 38  and 74 of PE.
Regarding claim 10, the Applicant is directed to see Figures 10B and 10C of PE.
Regarding claim 12, the Applicant is directed to see Figure 10A of PE.
Regarding claim 13, the Applicant is directed to paragraphs 91-92 of PE.
Regarding claim 17, the Applicant is directed to see Figure 10B where to top portion has the redirection element and the bottom portion is devoid the redirection element.
Regarding claim 19, the posterior radius of curvature, in other words one of the surfaces, can be flat as indicated in paragraph 26 of PE.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 14-16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PE in view of Kelman (US 4,828,558).  
Regarding claim 11, PE meets the claim language but utilizes linear Fresnel redirection features rather than ring structures.  Kelman teaches that it was known to the same art of endeavor to utilize ring Fresnel structures; see Figures 1-3 as well as the abstract.  Therefore, it is the Examiner’s position that it would have been considered obvious to an ordinary person within the art to utilize ring redirection elements within the PE device as a way to provide a Fresnel feature that is protected from the surrounding fluid.
Regarding claim 14, PE meets the claim language but fails to disclose multiple redirection elements as claimed.  Kelman (see Figure 5 and column 3, lines 43-46) teaches that it was known to utilize multiple Fresnel structures in the IOL.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize multiple Fresnel structures in the PE device to provide a larger redirection capability; see the paragraph bridging column 4 and 5 of Kelman.
Regarding claim 15, the double Fresnel structures provide an anterior aspheric surface to one anterior surface of the IOL and Fresnel structures provide a posterior aspheric surface to one posterior surface of the IOL. 
Regarding claim 16, the PE lens as well as the Kelman lens are designed to improve vision such that the claimed desired outcome is considered clearly obvious over the applied art.
Regarding claim 18, since PE has two portions with different features, it would be extremely unlikely that both have the same exact optical power.  Kelman teaches that it was known to utilize different optical elements in a hybrid lens such that the claimed limitations are rendered clearly obvious.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cobb et al (US 4,206,969) is cited because it discloses redirection elements with a plurality of zones; see Figure 2 and claim 4.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774